Citation Nr: 1206458	
Decision Date: 02/22/12    Archive Date: 03/01/12

DOCKET NO.  08-05 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a previously denied claim for service connection for a left knee disability.

2.  Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel




INTRODUCTION

The Veteran served on active duty in the Army from October 1972 to September 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which declined to reopen a previously denied claim for service connection for a left knee disability, and denied service connection for a right knee disability.  [Due to the location of the Veteran's residence, jurisdiction of his appeal is now with the RO in St. Petersburg, Florida.]  

The left knee issue has been recharacterized as noted on the cover page to better reflect the procedural history.  According to this procedural history, the Board must first consider whether new and material evidence has been received sufficient to reopen the claim.  38 U.S.C.A. §§ 5108, 7105 (West 2002).  The Board must proceed in this fashion regardless of the RO's actions.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92.  As discussed fully in the following decision, the Board finds that new and material evidence sufficient to reopen the previously denied claim for service connection for a left knee disability has been received.  The Board will, therefore, also address in this decision the underlying claim for service connection for a left knee disability.  

On a February 2008 VA Form 9, the Veteran requested a hearing before a Veterans Law Judge (VLJ) at the RO.  He was scheduled for his requested hearing in December 2009.  A November 2010 letter notified him of the time and place of the hearing.  See 38 C.F.R. § 20.704(b) (2011).  However, he did not report for the hearing.  On the day prior to the scheduled hearing, the Veteran requested that it be rescheduled due to the fact that he was working as a civilian contractor in Afghanistan.  He indicated that he would not return to the United States until on or about February 2010.  Therefore, he requested that the hearing be rescheduled "sometime after 18 February 2010."   Inexplicably, the hearing was rescheduled for February 16, 2010.  The Veteran did not report to the rescheduled hearing.  There is no indication that the Veteran was notified of the time and place of the rescheduled hearing.  See 38 C.F.R. § 20.704(b) (2011).  There is also no evidence that the Veteran has withdrawn his request for a Board hearing.  Herein, however, the Board is rendering a decision that constitutes a complete grant of the benefits sought on appeal.  Thus, there is no prejudice to the Veteran in issuing the Board rendering this decision without first according him his requested hearing.  


FINDINGS OF FACT

1.  In an unappealed November 2001 decision, the RO in Indianapolis, Indiana continued prior denials of service connection for a left knee disability.

2.  Evidence received after the November 2001 continued denial of service connection for a left knee disability relates to an unestablished fact necessary to substantiate that issue and raises a reasonable possibility of substantiating that underlying claim.

3.  The currently-diagnosed torn anterior cruciate ligaments (ACLs) and mild early degenerative joint disease of each knee are associated with the Veteran's active duty.  


CONCLUSIONS OF LAW

1.  The RO's November 2001 continued denial of service connection for a left knee disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2011). 

2.  Evidence received since the final November 2001 decision is new and material, and the claim for service connection for a left knee disability is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.156, 20.1103 (2011).  

3.  A torn ACL and mild early degenerative joint disease of the left knee were incurred in active service.  38 U.S.C.A. § 1110, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011). 

4.  A torn ACL and mild early degenerative joint disease of the right knee were incurred in active service.  38 U.S.C.A. § 1110, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In light of the favorable action taken herein-the complete grant of the Veteran's appeal, discussion of whether VA has met its duties of notification and assistance is not required, and deciding the appeal at this time is not prejudicial to him.

II.  Analysis

	A.  New & Material

The Veteran seeks to reopen his claim for service connection for a left knee disability, which was originally denied by the RO in April 1995.  The Veteran did not file a notice of disagreement, and the April 1995 rating decision became final.  

Thereafter, the Veteran attempted to reopen his previously denied claim in November 1995 and June 2001.  That issue continued to be denied in May 1999 and November 2001 rating actions, with the RO finding that a left knee condition was neither occurred in, nor caused by, the Veteran's active service.  The Veteran did not file a notice of disagreement, and the May 1999 and November 2001 rating decisions became final.  
A decision of the RO becomes final and is not subject to revision on the same factual basis unless an appeal is initiated within one year of the notice of decision, or within 60 days of the issuance of the statement of the case (SOC).  38 U.S.C.A. § 7105; 38 C.F.R. §§ 19.129, 19.192, 20.302, 20.1103 (2011).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Barnett, supra.  Further analysis, beyond consideration of whether the evidence received is new and material, is neither required nor permitted.  Id. at 1384.  See also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is evidence not previously submitted to agency decision makers.  "Material" evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA need not accept the patently incredible for purposes of reopening.  Duran v. Brown, 7 Vet. App. 216 (1994). 

Relevant evidence of record considered at the time of the November 2001 rating decision consisted of VA treatment records, which contain a diagnosis of degenerative joint disease of the left knee.  These records, however, did not indicate that the Veteran's diagnosed left knee disability was related to his military service.
Accordingly, at the time of the continued denial of the claim for service connection for a left knee disability in November 2001, the claims folder contained no competent evidence of a nexus between the Veteran's diagnosed left knee disability and his military service.  Thus, the RO, in November 2001, continued to deny service connection for a left knee disability.  The Veteran did not appeal the RO's decision, and that denial became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2011). 

Relevant evidence submitted since the November 2001 rating decision includes private treatment records from Dr. S.M.M. dated December 2006.  These records  indicate that the Veteran reported a "long standing history of left knee problems over the past 12 years."  An MRI revealed a left ACL tear, which the doctor noted was "probably [] old."  Also submitted is an October 2007 VA examination report, which indicates that "it is definitely possible" that years of being a paratrooper could contribute to the onset of degenerative joint disease in the knees many years later.

Significantly, this newly received evidence relates to an unestablished fact necessary to reopen the previously denied claim of service connection for a left knee disability-that the Veteran's diagnosed left knee disability may be related to his active duty.  In tending to substantiate the Veteran's claim by bolstering a necessary element of a claim for service connection (evidence of a nexus), the new evidence raises the reasonable possibility of substantiating the claim for service connection for that disorder.  Accordingly, the Board finds the additional evidence submitted since the November 2001 decision to be both new and material.  Reopening of the Veteran's claim for service connection for a left knee disability is, therefore, warranted.

      B.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, in order to establish direct service connection for a disorder, there must be (1) competent evidence of the current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence of a disease or injury; and (3) competent evidence of a nexus between the claimed in-service disease or injury and the current disability.  Gutierrez  v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)). 

38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  Medical evidence of a current disability and nexus is not always required to establish service connection.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  
In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Here, the Veteran alleges that he sustained injuries to both knees during active duty and that he has residual disabilities as a result of the injuries.  Specifically, he contends that he injured his knees as a result of multiple parachute jumps.  

Service treatment records (STRs) establish that the Veteran suffered an injury to the low back as a result of a parachute jump.  [The Board notes that the Veteran is service-connected for a back disability on the basis of this documented injury.]  However, there is no documentation of any defects, abnormalities, diagnoses or other findings concerning the Veteran's knees.  There is no separation examination in the claims file.  

An October 1992 VA treatment record shows that the Veteran complained of left knee pain that had started "about one year ago" without any particular injuries.  The diagnosis was probable meniscus tear left knee.  Conservative treatment was recommended.

In June 1993, the Veteran complained of left knee pain and instability.  X-rays were within normal limits.  The diagnosis was chondromalacia of the patella of the left knee.

The Veteran underwent a VA examination in October 1994.  He reported having injured his left knee in a parachute jump during service.  He complained of recurrent pain and stiffness in his left knee that was aggravated by increased physical activity.  X-rays revealed no osteoarthritic changes in the left knee.  The examiner diagnosed patellofemoral syndrome of the left knee.  No nexus opinion was provided.
In November 1995, the Veteran was treated for knee pain.  He complained that it gave out, and reported a history of locking since 1986.  He could not recall any particular injury, but noted that he had 40-50 parachute jumps during service.  He underwent a diagnostic arthroscopy in April 1996.  The post-operative diagnosis was normal meniscus.

The Veteran was treated for degenerative joint disease of his left knee in the VA orthopedic department several times in 2005.  In November 2005, he complained of pain, instability, popping, and grinding.  He reported that these symptoms had been present ever since a parachute jump 30 years earlier.  

Private treatment records dated December 2006 from Dr. S.M.M. show that the Veteran reported a long-standing history of left knee problems.  The diagnosis was ACL tear, which the doctor noted was "probably" old.

A June 2007 VA treatment record indicates that the Veteran was scheduled to have bilateral knee surgery by Dr. S.M.M.  The diagnosis was bilateral torn ACL's.

The Veteran underwent VA examination in October 2007, at which time he reported a history of 60-70 parachute jumps during service.  He stated that his knees began to hurt after discharge.  X-rays were normal.  The examiner diagnosed mild early degenerative joint disease of the knees.  He stated that, "[w]hile it is definitely possible that years of being a paratrooper could contribute to the onset of degenerative joint disease in the knees many years after the inciting jumps, I cannot come to a conclusion without speculation."  He explained that the STRs did not show chronic knee complaints during service.  

In considering this opinion, the Board finds that this medical conclusion is not so much an opinion against the Veteran's claim as it is a statement that the service records do not show knee injuries.  In addition, the examination was completed prior to receipt of private medical records and additional VA treatment records which reflect medical care for knee problems since the early 1990s.  

Of significance to the Board in this matter is the fact that the Veteran has consistently reported that he injured his knees in parachute jumps while on active duty.  While STRs do not document any injury to the knees, the record as a whole provides circumstantial evidence that is consistent with his assertions.  First, the Veteran's DD 214 shows that he was awarded the Parachutists' Badge.  That he sustained injuries to his knees during the in-service jumps is clearly plausible.  His purported bilateral knee injuries are, therefore, compatible with his documented paratrooper duties.  Second, the Veteran's competent assertions of continued bilateral knee symptoms since service are of record.  Third, there are no medical opinions or findings against a finding that his knee disabilities are the result of his active military service.

Accordingly, in resolving all reasonable doubt in favor of the Veteran, the Board finds that the competent and credible evidence of record establishes that the currently-diagnosed bilateral knee disabilities [a torn ACL and mild early degenerative joint disease of each knee] are the result of his active duty.  Service connection for these bilateral knee disabilities is, therefore, warranted. 

ORDER

New and material sufficient to reopen a previously denied claim for service connection for a left knee disability having been received, the appeal is granted to this extent.  

Service connection for a torn ACL and mild early degenerative joint disease of the left knee is granted.

Service connection for a torn ACL and mild early degenerative joint disease of the right knee is granted.


____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


